Name: Commission Regulation (EC) No 427/97 of 4 March 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 65/22 PEN"! Official Journal of the European Communities 6. 3 . 97 COMMISSION REGULATION (EC) No 427/97 of 4 March 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 17, 21 . 1 . 1997, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . (4 OJ No L 17, 21 . 1 . 1997, p. 28 . 6 . 3 . 97 | EN Official Journal of the European Communities No L 65/23 ANNEX Description Amount of unit values per 100 kg Code a ) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE \ c) SEK BEF/LUF GBP 1.10 New potatoes a) 33,38 458,99 65,22 248,75 10 222,76 5 535,71 0701 90 51 b) 194,48 220,13 24,40 65 015,56 73,33 6 553,60 0701 90 59 c) 288,96 1 345,39 23,67 1.30 Onions (other than seed) a) 6,33 87,04 12,37 47,17 1 938,59 1 049,76 0703 10 19 b) 36,88 41,74 4,63 12 329,19 13,91 1 242,79 c) 54,80 255,13 4,49 \ L 1.40 Garlic a) 147,63 2 029,99 288,43 1 100,13 45 212,28 24 482,81 0703 20 00 b) 860,13 973,57 107,91 287 544,86 324,31 28 984,64 c) 1 278,01 5 950,26 104,68 L 1.50 Leeks a) 46,40 638,02 90,65 345,77 14 210,19 7 694,93 ex 0703 90 00 b) 270,34 305,99 33,91 90 375,14 101,93 9 109,85 \ c) 401,68 1 870,16 32,90 1.60 Cauliflowers a) 75,84 1 042,84 148,17 565,16 23 226,30 1 2 577,23 0704 10 10 b) 441,86 500,14 55,43 147 716,60 1 66,61 14 889,89 0704 10 05 c) 656,53 3 056,75 53,77 0704 10 80 U 1.70 Brussels sprouts a) 53,71 738,54 104,94 400,25 16 448,90 8 907,21 0704 20 00 b) 312,93 354,20 39,26 104 613,12 1 17,99 10 545,05 c) 464,96 2 164,79 38,08 1.80 White cabbages and red cabbages a) 45,38 624,00 88,66 338,17 13 897,81 7 525,77 0704 90 10 b) 264,40 299,27 33,17 88 388,44 99,69 8 909,59 c) 392,85 1 829,05 32,18 \ 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alefvar. ita ­ lica Plenck) a) 105,95 1 456,87 207,00 789,54 32 447,61 1 7 570,64 ex 0704 90 90 b) 617,29 698,70 77,44 206 363,05 232,75 20 801,48 c) 917,19 4 270,34 75,12 l 1.100 Chinese cabbage a) 64,69 889,52 126,39 482,07 19 811,57 10 728,12 ex 0704 90 90 b) 376,90 426,61 47,28 125 999,30 142,11 12 700,78 \ c) 560,01 2 607,34 45,87 l 1.110 Cabbage lettuce (head lettuce) a) 90,53 1 244,83 176,87 674,63 27 725,17 15 013,40 0705 11 10 b) 527,45 597,01 66,17 176 328,90 198,88 17 774,03 0705 11 05 c) 783,70 3 648,83 64,19 0705 11 80 1.120 Endives a) 21,82 300,04 42,63 162,60 6 682,46 3 618,61 ex 0705 29 00 b) 127,13 143,90 15,95 42 499,69 47,93 4 283,99 \ c) 188,89 879,46 15,47 l 1.130 Carrots a) 33,70 463,39 65,84 251,13 10 320,76 5 588,77 ex 0706 10 00 b) 196,34 222,24 24,63 65 638,84 74,03 6 616,42 \ c) 291,74 1 358,29 23,90 \ 1.140 Radishes a) 102,78 1 413,28 200,81 765,91 31 476,79 17 044,93 ex 0706 90 90 b) 598,82 677,80 75,12 200 188,72 225,79 20 179,11 \ c) 889,75 4 142,57 72,88 \ 1.160 Peas (Pisum sativum) a) 333,74 4 589,09 652,04 2 487,02 102 209,21 55 347,11 0708 10 90 b) 1 944,45 2 200,90 243,94 650 038,75 733,16 65 524,18 0708 10 20 c) 2 889,13 13 451,46 236,64 0708 10 95 \ No L 65/24 EN 1 6 . 3 . 97Official Journal of the European Communities Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 1 75,96 1 025,19 1 523,26 2 419,54 1 160,40 7 092,10 343,78 128,61 124,77 1 311,25 342 724,33 53 888,45 386,55 29 181,03 34 546,75 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressas Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 239,61 1 396,03 2 074,26 3 294,76 1 580,15 9 657,53 468,14 175,13 1 69,90 1 785,57 466 697,98 73 381,52 526,38 39 736,68 47 043,35 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 540,85 803,61 1 276,46 612,18 3 741,53 181,37 67,85 65,82 691,77 180 808,70 28 429,56 203,93 1 5 394,83 1 8 225,59 1.190 Globe artichokes 0709 10 30 a) b) c)       1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 529,94 3 087,56 4 587,60 7 286,94 3 494,77 21 359,34 1 035,37 387,34 375,76 3 949,10 1 032 185,34 1 62 296,24 1 164,17 87 884,72 104 044,71 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 673,77 2 486,93 3 950,24 1 894,51 11 578,88 561,27 209,98 203,70 2 140,80 559 546,75 87 980,65 631,10 47 642,23 56 402,54 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 159,86 931,38 1 383,88 2 198,15 1 054,22 6 443,19 312,33 116,84 113,35 1 191,27 311 365,72 48 957,76 351,18 26 511,02 31 385,79 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 59,11 344,39 511,71 812,79 389,81 2 382,44 115,49 43,20 41,91 440,49 115 130,91 18 102,67 129,85 9 802,74 1 1 605,24 1.230 Chantarelles 0709 51 30 a) b) c) 1 317,71 7 677,31 11 407,19 18 119,17 8 689,85 53 110,57 2 574,48 963,14 934,33 9 819,54 2 566 556,48 403 553,96 2 894,75 218 527,71 258 709,96 1.240 Sweet peppers 0709 60 10 a) b) c) 193,38 1 126,68 1 674,06 2 659,07 1 275,28 7 794,22 377,82 141,34 137,12 1 441,06 376 653,96 59 223,40 424,82 32 069,95 37 966,88 1.250 Fennel 0709 90 50 a) b) c) 73,55 428,52 636,71 1 011,35 485,04 2 964,45 143,70 53,76 52,15 548,09 143 256,28 22 524,98 161,57 12 197,46 14 440,29 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 44,74 260,67 387,31 615,20 295,05 1 803,25 87,41 32,70 31,72 , 333,40 87 141,89 13 701,80 98,28 7 419,64 8 783,94 2.10 Chestnuts (Castanea spp.),, fresh ex 0802 40 00 a) b) c) 1 59,46 929,05 1 380,42 2 192,65 1 051,58 6 427,07 311.54 116.55 113,07 1 188,29 310 586,62 48 835,26 350,30 26 444,69 31 307,26 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 59,27 345,32 513,09 814,99 390,87 2 388,89 115,80 43,32 42,03 441,68 1 1 5 442,55 18 151,67 130,20 9 829,28 1 1 636,66 6 . 3 . 97 | EN Official Journal of the European Communities No L 65/25 Description E Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados , fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 96,41 561,71 834,60 1 325,69 635,79 3 885,82 188,36 70,47 68,36 718,44 187 781,61 29 525,95 211,79 15 988,54 18 928,46 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 84,53 492,49 731,76 1 162,33 557,45 3 407,00 165,15 61,78 59,94 629,92 164 642,46 25 887,65 185,70 14 018,37 16 596,03 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c)       2.60.2  Navels , navelines , navelates , salustianas , vernas , Valencia lates , Maltese , shamou ­ tis , ovalis , trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c)       2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c)  \\\     2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1 -  Clementines 0805 20 21 a) b) c) 85,21 496,45 737,65 : 171,68 561,93 3 434,41 166,48 62,28 60,42 634,98 165 966,93 26 095,90 187,19 14 131,14 16 729,53 2.70.2  Monreales and satsumas 0805 20 23 a) b) c) 93,29 543,53 807,60 1 282,78 615,22 3 760,07 182,27 68,19 66,15 695,19 181 704,66 28 570,44 204,94 15471,12 18 315,91 2.70.3  Mandarines and wilkings 0805 20 25 a) b) c) 59,16 344,68 512,14 813,48 390,14 2 384,46 115,58 43,24 41,95 440,86 115 228,30 18 117,99 129,96 9 811,04 11 615,06 2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c) 56,35 328,31 487,81 774,84 371,61 2 271,20 110,09 41,19 39,96 419,92 109 755,15 17 257,41 123,79 9 345,03 1 1 063,36 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 157,81 919,44 1 366,13 2 169,97 1 040,70 6 360,56 308,32 115,35 111,90 1 176,00 307 372,85 48 329,94 346,68 26 171,05 30 983,31 No L 65/26 EN Official Journal of the European Communities 6 . 3 . 97 I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 35,07 204,33 303,60 482,23 231,27 1 413,50 68,52 25,63 24,87 261,34 68 307,24 10 740,33 77,04 5 815,97 6 885,40 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 40,90 238,29 354,06 562,40 269,72 1 648,48 79,91 29,89 29,00 304,79 79 662,57 12 525,79 89,85 6 782,82 8 030,02 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 148,25 863,74 1 283,38 2 038,51 977,66 5 975,25 289,64 108,36 105,12 1 104,75 288 752,46 45 402,16 325,68 24 585,63 29 106,37 2.110 Water melons 0807 11 00 a) b) c) 52,84 307,86 457,43 726,58 348,46 2 129,73 103,24 38,62 37,47 393,76 102 918,58 16 182,46 116,08 8 762,93 1 0 374,24 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 58,13 338,68 503,22 799,32 383,35 2 342,94 113,57 42,49 41,22 433,18 113 222,13 17 802,55 127,70 9 640,22 11 412,84 2.120.2  other ex 0807 19 00 a) b) c) 155,59 906,51 1 346,92 2 139,44 1 026,06 6 271,09 303,98 113,72 110,32 1 159,45 303 048,87 47 650,06 341,80 25 802,89 30 547,45 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 1 56,60 912,39 1 355,66 2 153,33 1 032,72 6 311,79 305,96 114,46 111,04 1 166,98 305 016,08 47 959,38 344,02 25 970,39 30 745,75 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 854,48 1 269,61 2 016,65 967,17 5911,16 286,54 107,20 103,99 1 092,91 285 655,55 44 915,21 322,18 24 321,95 28 794,20 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 121,47 707,71 1 051,55 1 670,27 801,05 4 895,87 237,32 88,78 86,13 905,19 236 591,98 37 200,67 266,85 20 144,46 23 848,57 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 108,35 631,27 937,97 1 489,87 714,53 4 367,07 211,69 79,19 76,83 807,42 21 1 037,63 33 1 82,62 238,02 17 968,66 21 272,68 6 . 3 . 97 I EN 1 Official Journal of the European Communities No L 65 27 Description Amount of unit values per 100 f Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP L 2.190 Plums a) 128,19 1 762,68 250,45 955,27 39 258,70 21 258,90 0809 40 10 b) 746,87 845,37 93,70 249 680,79 281,61 25 167,93 0809 40 40 c) 1 109,72 5 166,72 90,89 2.200 Strawberries a) 183,50 2 523,22 358,51 1 367,44 56 197,61 30 431,46 0810 10 10 b) 1 069,12 1 210,12 134,12 357 410,29 403,11 36 027,11 0810 10 05 c) 1 588,53 7 396,00 130,11 I 0810 10 80 2.205 Raspberries a) 1 491,12 20 503,65 2 913,28 11 111,78 456 661,46 247 285,85 0810 20 10 b) 8 687,64 9 833,43 1 089,88 2 904 314,07 3 275,69 292 756,06 l c) 12 908,37 60 099,89 1 057,29 2.210 Fruit of the species Vaccinium myrtillus a) 1 073,05 14 754,97 2 096,47 7 996,34 328 625,85 1 77 953,54 0810 40 30 b) 6 251,86 7 076,40 784,31 2 090 022,41 2 357,28 210 675,13 c) 9 289,21 43 249,49 760,85 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 481,27 68,38 260,82 10 718,89 5 804,36 0810 50 10 b) 203,92 230,81 25,58 68 170,90 76,89 6 871,65 0810 50 20 c) 302,99 1 410,68 24,82 0810 50 30 \ l l 2.230 Pomegranates a) 124,96 1 718,26 244,14 931,20 38 269,50 20 723,24 ex 0810 90 85 b) 728,05 824,07 91,34 243 389,59 274,51 24 533,77 c) 1 081,76 5 036,54 88,60 \ 2.240 Khakis (including sharon fruit) a) 59,96 824,48 117,15 446,82 18 362,99 9 943,71 ex 0810 90 85 b) 349,34 395,42 43,83 116 786,49 131,72 11 772,13 c) 519,06 2 416,70 42,52 2.250 Lychees a) 1 58,47 2 179,04 309,61 1 180,91 48 532,07 26 280,51 ex 0810 90 30 b) 923,29 1 045,06 115,83 308 658,36 348,13 31 112,89 c) 1 371,85 6 387,17 112,36 \